Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed on 12/3/20.
Claims 1-20 are pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “wherein the classifying comprises using a classifier is configured to predict”. It is believed this would be better written as “wherein the classifying comprises using a classifier that is configured to predict”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158033 to Hahn et al. (Hahn) in view of US 2020/0060921 to Dalley et al. (Dalley).

Claims 1, 19 and 20: Hahn discloses a method performed by one or more computing devices, the method comprising: 
receiving, by the one or more computing devices, sensor data for a powered prosthetic (par. [0019] “EMG sensors 100 attached to a leg provide signals which are sampled by a data processor to produce EMG data 102”);
classifying, by the one or more computing devices, whether the sensor data is indicative of a transition between different types of activities of a wearer of the powered prosthetic (par. [0019] “the microprocessor calculates a real time feature value … fuzzy classifier 114 … determines a locomotion steady state or transition”);
providing, by the one or more computing devices, the classification to a control system for the powered prosthetic (par. [0019] “A prosthetic leg control circuit then uses the … transition information”); and 
controlling, by the one or more computing devices, the powered prosthetic based on the classification (par. [0019] “transition information … is used to actuate mechanical prosthetic leg control 118”).

Hahn does not explicitly disclose a powered exosuit.

Dalley teaches controlling a powered exosuit (par. [0036] “exoskeleton device 10”, par. [0043] “cause the exoskeleton device to enter generalized modes of operation such as sitting, standing, walking … and transitions between those generalized modes or states”).

It would have been obvious at the time of filing to control, based on the transition classification (Hahn par. [0019] “determines a locomotion steady state or transition … to actuate mechanical prosthetic leg control 118”), an exosuit (par. [0043] “the exoskeleton device”). Those of ordinary skill in the art would have been motivated to do so as an alternate application of the techniques which would have produced only the expected results (e.g. Hahn par. [0003] “general application to any device that uses a locomotion state controller”, par. [0036] “cause the exoskeleton device to enter generalized modes of operation such as sitting, standing, walking … and transitions between those generalized modes or states”).

Claim 2: Hahn and Dalley teach the method of claim 1, wherein classifying comprises predicting, based on the sensor data, whether the wearer is currently transitioning between different types of activities (par. [0019] “transition information”).

Claim 5: Hahn and Dalley teach the method of claim 1, wherein the sensor data indicates at least one of: 
parameters of the exosuit (Dalley par. [0058] “accelerometers, gyroscopes … to observe the upper leg and torso orientation or angle”); 
physiological parameters for the wearer (Hahn par. [0019] “EMG sensors … EMG data”); or 
indications of interactions of the wearer with the powered exosuit (par. [0012] “force between user and orthosis”).

Claim 6: Hahn and Dalley teach the method of claim 1, wherein the sensor data comprises sensor data provided by one or more sensors of the powered exosuit, wherein the one or more sensors comprise at least one of: 
a position sensor; 
a motion sensor; 
an accelerometer (Dalley par. [0058] “accelerometer”; 
an inertial measurement unit (Dalley par. [0058] “inertial measurement”); 
a potentiometer; 
an electrogoniometer; 
a pose detection sensor; 
a joint angle sensor (Dalley par. [0058] “angle sensors”); 
an encoder; 
a load sensor; 
a pressure sensor; 
a force sensor; 
a torque sensor; 
a strain gauge; 
a piezoresistive sensor; 
a gyroscope; 
an electromyographic (EMG) sensor (Hahn par. [0019] “EMG sensors”); 
an electroencephalography (EEG) sensor (Hahn par. [0024] “signals like … electroencephalography”); or 
an electrooculography sensor.

Claim 8: Hahn and Dalley teach the method of claim 1, wherein classifying whether the sensor data is indicative of a transition comprises performing the classification using a classifier that comprises a neural network, a support vector machine, a classifier, a regression model, a reinforcement learning model, a clustering model, a decision tree, a random forest model, a genetic algorithm, a Bayesian model, a Gaussian mixture model, a statistical model, or a rule-based model (Hahn par. [0020] “a fuzzy classifier 212 using if-else rules to determine whether the EMG data are representative of locomotion transition 214”).

Claim 9: Hahn and Dalley teach the method of claim 1, wherein the classification indicates the occurrence of a transition between different types of activities of the wearer (Hahn par. [0019] “transition information”); 
wherein controlling the powered exosuit based on the classification comprises changing an operating parameter for the powered exosuit based on the classification indicating the occurrence of a transition between different types of activities of the wearer (Hahn par. [0019] “uses … transition information for … parameter manipulation 116”).

Claim 10: Hahn and Dalley teach the method of claim 9, wherein the operating parameter comprises at least one of a position, speed, direction, angle, force, or pose of the powered exosuit (Dalley par. [0059] “apply torque, implement locked or released states, or otherwise effect positioning or movement of the joint”).

Claim 11: Hahn and Dalley teach the method of claim 9, wherein controlling the powered exosuit comprises, based on the classification indicating the occurrence of a transition between different types of activities of the wearer, performing at least one of: 
initiating a movement of the powered exosuit (Hahn par. [0019] “actuate mechanical … control 118”); 
altering or discontinuing a movement in progress by the powered exosuit (Dalley par. [0059] “implement locked … states”); 
changing an amount of force allowed to be exerted by the powered exosuit; 
changing a speed of movement allowed for the powered exosuit; 
changing a set of actions allowed to be performed by the powered exosuit (Dalley par. [0059] “implement locked or released states”); 
selecting a control program for the powered exosuit; 
altering a control program for the powered exosuit; 
changing a set of rules applied for controlling the powered exosuit; or 
changing a threshold or range used for controlling the powered exosuit.

Claim 12: Hahn and Dalley teach the method of claim 9, wherein controlling the powered exosuit comprises, based on the classification indicating the occurrence of a transition between different types of activities of the wearer, performing at least one of: 
temporarily decreasing or removing an application of force by the powered exosuit;
decreasing an amount of force allowed to be exerted by the powered exosuit;
decreasing a speed of movement allowed for the powered exosuit; 
reducing a set of actions allowed to be performed by the powered exosuit (Dalley par. [0059] “implement locked or released states”); 
restricting a set of control programs allowed for the powered exosuit; 
activating one or more safety rules for controlling the powered exosuit; 
increasing a confidence level threshold required to initiate an action by the powered exosuit; or 
reducing or shifting a range boundary for an operating parameter of the powered exosuit to limit a degree of force or movement caused by the powered exosuit.

Claim 13: Hahn and Dalley teach the method of claim 1, wherein the powered exosuit is configured to use the classifier to detect transitions between different types of activities of the wearer in real time or substantially in real time (Hahn par. [0020] “real-time control”).

Claim 14: Hahn and Dalley teach the method of claim 1, comprising: 
repeatedly acquiring sensor data for the powered exosuit to generate sensor data at each of multiple time periods (par. [0010] “EMG data … assigned to a grid of time bins … for EMG data in a time window”); and 
using the classifier to classify whether each of the multiple time periods represent transitions between different types of activities of the wearer (par. [0033] “serve as expanded feature space for classification of transition between locomotion states”).

Claim 15: Hahn and Dalley teach the method of claim 1, wherein the classifying comprises using a classifier is configured to predict the occurrence of a transition without providing output predicting an activity of the wearer (Hahn par. [0011] “hierarchical if-else fuzzy classification … classification between locomotion transition state and locomotion steady state” note that this prediction does not output an activity only indicating transition or not. It would at least have been obvious to omit outputting the results of the “subclassification”, e.g. if the information is not desired or if the subclassification failed to meet the threshold, see e.g. par. [0031] “threshold-based classifier”).

Claim 16: Hahn and Dalley teach the method of claim 1, wherein the classifying comprises using a classifier configured to predict whether a transition is occurring directly from feature data derived from the sensor data, without receiving input indicating activities or predicted activities of the wearer (e.g. Hahn par. [0033] “serve as expanded feature space for classification of transition between locomotion states”).

Claim 18: Hahn and Dalley teach the method of claim 1, wherein the classifying comprises using a classifier configured to classify whether a transition occurs between any of multiple predetermined types of activity of the wearer (Hahn par. [0011] “level walking, stair ascent/decent, and ramp ascent/decent”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158033 to Hahn et al. (Hahn) in view of US 2020/0060921 to Dalley et al. (Dalley) in view of US 2022/0211566 to Yeow et al. (Yeow).

Claim 3: Hahn and Dalley teach the method of claim 1, wherein the powered is configured to assist lower extremity mobility of the wearer of the powered exosuit (Hahn par. [0019] “prosthetic leg”, Dalley Fig. 2).

Yeow teaches a soft robotic exosuit (par. [0074] “soft robotic exoskeleton”).

It would have been obvious at the time of filing to implement the exosuit as a soft robotic exosuit. Those of ordinary skill in the art would have been motivated to do so as a known means of implementing exosuits which would have produced only the expected results (e.g. Yeow par. [0003] “more closely emulate the movement of humans”, Hahn par. [0003] “general application to any device that uses a locomotion state controller”).

Claim 4: Hahn and Dalley teach the method of claim 1, but do not explicitly teach wherein the powered exosuit is arranged as actuated clothing, such that powered exosuit is attached to or embedded within a garment (Hahn par. [0003] “general application to any device that uses a locomotion state controller”, ).

Yeow teaches a powered exosuit arranged as actuated clothing attached to or embedded within a garment (par. [0089] “embodied as a garment article”).

It would have been obvious at the time of filing to implement the exosuit as articulated clothing. Those of ordinary skill in the art would have been motivated to do so as a known means of implementing exosuits which would have produced only the expected results (e.g. Yeow par. [0003] “more closely emulate the movement of humans”, Hahn par. [0003] “general application to any device that uses a locomotion state controller”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158033 to Hahn et al. (Hahn) in view of US 2020/0060921 to Dalley et al. (Dalley) in view of US 2017/0151081 to Feris et al. (Feris).

Claim 7: Hahn and Dalley teach the method of claim 1, wherein classifying whether the sensor data is indicative of a transition comprises using a classifier to classify whether the sensor data is indicative of a transition (Hahn par. [0019] “fuzzy classifier 114”).

Hahn and Dalley do not teach the classifier includes a machine learning model.

Feris teaches a classifier that includes a machine learning model (par. [0072] “machine learning models such as … classifiers”).

It would have been obvious at the time of filing to use a classifier that includes a machine learning model (e.g. Feris par. [0072] “AdaBoost classifiers”). Those of ordinary skill in the art would have been motivated to do so as a known alternative means of classifying activities which would have produced only the expected results (see e.g. Feris par. [0079] “Prediction … of an impending fall”).

Claim 17: Hahn and Dalley teach the method of claim 1, but do not explicitly teach wherein the classifying comprises using a classifier configured to provide, as output, a confidence score indicating a likelihood that an input data set represents the occurrence of a transition between activities of the wearer.

Feris teaches wherein classifying comprises using a classifier configured to provide, as output, a confidence score indicating a likelihood that an input data set represents the occurrence of a state, classification or category (par. [0079] “The confidences C1, C2, … CN produced by these classifiers”).

It would have been obvious to configure the classifier to provide a confidence score. Those of ordinary skill in the art would have been motivated to do so as a common feature of classifiers in general which would have produced only the expected results (see e.g. Feris par. [0079] “Prediction Confidence … of an impending fall”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0372245 to Juhas, US 2022/0270297 to Koh et al. teach alternate machine learning classifiers producing confidence scores (see e.g. par. [0039], [0064] respectively).
US 2019/0350794 to Angold et al., US 11,498,203 to Ding et al. and US 2022/0347038 to Geffard teach alternate methods of predicting and controlling use of an exosuit (see e.g. par. [0006], Abstract, par. [0051] respectively).
US 2020/0016020 to Mooney et al. teaches an alternate system in which the prediction does not predict an activity (see e.g. par. [0097]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199